                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

AUDRA M. RHINE,                                )
                                               )
              Plaintiff,                       )
                                               )
    v.                                         )   CIVIL ACTION NO. 1:19-CV-989-RAH
                                               )
HOUSTON COUNTY JAIL, et al.,                   )
                                               )
              Defendants.                      )


                                           ORDER

         This case is before the Court on a Recommendation of the Magistrate Judge entered

on February 18, 2020. (Doc. 10.) There being no objection filed to the Recommendation,

and after an independent review of the file, the Recommendation is ADOPTED, and it is

hereby ORDERED that:

         1.       Plaintiff's claims against the Houston County Jail are DISMISSED with

prejudice prior to service of process under 28 U.S.C. § 1915A(b)(1);

         2.       The Houston County Jail is TERMINATED as a party; and

         3.       Plaintiff’s excessive bond and speedy trial claims are DISMISSED without

prejudice under 28 U.S.C. § 1915A(b)(1).

         This case is not closed and is referred to the United States Magistrate Judge for

further proceedings.
DONE, this 24th day of March, 2020.


                                /s/ R. Austin Huffaker, Jr.
                         R. AUSTIN HUFFAKER, JR.
                         UNITED STATES DISTRICT JUDGE
